DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed August 25, 2021 has been entered. Claims 1-3, 5-7, 8-10, 12-14, 15-17, 19, and 20 are pending in the application Claims 1, 2, 5-8, 12-15, 19, and 20 have been amended. Claims 4, 11, and 18 have been cancelled in the amendments filed May 21, 2021. The remaining claims are in original form. 
The applicant argues in the Remarks dated August 25, 2021, under the heading The Rejections Under 35 U.S.C. §112(a), that the 35 U.S.C. 112(a) rejection of claims 7 and 14, as rejected in the Non-final Rejection, dated May 21, 2021, should be withdrawn because the word “or” has been removed as recommended by the examiner. The examiner agrees that the issue is resolved and therefore the 35 U.S.C. §112(a) rejection of these claims is withdrawn. 
The applicant further argues in the Remarks dated August 25, 2021, under the heading Reference-Based Rejections, that the 35 U.S.C. 102 and 103 rejections are now moot because applicant has now rolled up language into the independent claims that was indicated as allowable in the Non-final Rejection, as indicated under the heading Allowable Subject Matter. The examiner agrees. Please see the Allowable Subject Matter section below for details. 

Allowable Subject Matter
Claims 1-3, 5-7, 8-10, 12-14, 15-17, 19, and 20 are pending and allowed. 
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 15 are the independent claims. These claims are substantially similar, with claim 1 claiming an unmanned aerial vehicle, claim 8 claiming a method for using an unmanned aerial vehicle, and claim 15 claiming a non-transitory computer readable storage medium with instructions that are executed by a processor on an unmanned aerial vehicle (UAV). The prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in the independent claims. Therefore the claims are allowable. 

Claim 1 recites:
An unmanned aerial vehicle, the vehicle comprising: 
a radio receiver to receive a radio broadcast from at least one radio station; 
a watermark detector to detect a watermark in the received radio broadcast; 
a communication transceiver to report at least one of a detected watermark or information associated with the detected watermark to a remote receiver; and 
a monitoring controller to control the unmanned aerial vehicle to travel to a first radio station site and to park at the first radio station site to monitor the radio broadcast.  

The only prior art that could be found that taught the limitation of a UAV comprising a watermark detector to detect a watermark in a received radio broadcast was Topchy et 
None of the prior art of record, alone or in combination, teaches this.
First note that the phrase “monitor the radio broadcast” has support in the specification of the present application. The specification recites, “perform radio station monitoring,” in at least paragraph 0028. That paragraph refers to Figs. 1-3 as related to monitoring the radio station. Parking is also discussed in the disclosure, see paragraph 0037 and Fig. 8, for example, in which the UAV first parks at the station (step 806), then detects watermarks (step 808), then sends a report back to the office (step 810).
Priest (US2016/0309337 A1), teaches in Fig. 11 and paragraph 0099, a UAV that lands at a “cell tower 12 which physically supports the UAV.” See also the first two sentences of paragraph 0102. This is parking. However, as made clear in Priest, paragraph 0149 and elsewhere, the signal measuring discussed in paragraph 0150 that would read on this claim is done “during the flying.” This can be when “flying the UAV in a route” or “in a circular pattern” around a tower, either at a fixed or varying elevation. The activity that takes place when landed at the tower in Priest, is related to dropping a payload or installing items on the tower, as shown in paragraphs 104-0106. The disclosure of Priest with respect to landing at a tower is related to a UAV that can delivery components and physical perform repairs. In contrast, claim 1 teaches a UAV 
Levien et al. (U.S. Pat. No. 9,733,644 B2) teaches in Fig. 13 and col. 38, lines 10-19, that a UAV (UAD 1005) can land on a desk to deliver a package. See Fig. 31 and col. 46, lines 12-13 for landing on a base 3010. But neither the desk nor base is a radio station site, and neither landing event is performed to monitor a radio broadcast. See Fig. 19 and col. 34, lines 46-64 for delivering a package at a “station,” which is a building. Yet this station is not a radio station or an RF tower. It is a building.
Michini et al. (US2018/0004207 A1) teaches a UAV  that can be sent to inspect various RF towers. The UAV can also be instructed to land, but the landing referred to is an end-point, not a waypoint, of the mission, as shown in paragraphs 0033-0034. This does not read on the present application any more than the fact that all UAVs must land somewhere at some point would read.
Kim (U.S. Pat. No. 10,810,885 B2) teaches a UAV that can be “connected directly to” a radio tower (see col. 4, line 31-35, and col. 5, lines 52-53). Yet this does not mean physically connected. As explained in col. 5, lines 64 through col. 6, line 14, the connection is a wireless communication link. The word “directly” is used to indicate that there is no intervening hardware such as a satellite between the radio tower and the UAV’s communication link; in that sense only are the UAV and radio tower in Kim directly connected. In contrast, the UAV in the present application actually lands, or parks, at the radio tower whose broadcast it is observing. Therefore, Kim does not teach the clause: a monitoring controller to control the unmanned aerial vehicle to travel to a 
Furthermore, the entire disclosure of Kim is related to radio signals in the sense that the UAV is “radio” controlled (see col. 1, lines 62-63). The disclosure does not relate to radio stations that transmit radio broadcasts, such as those heard on AM/FM stereos. This contrasts with the present application. Kim teaches a system of radio towers that transmit signals for control of the UAV itself, and the UAV’s mission (see col. 6, lines 15-17). The reason the radio towers exist in Kim is to provide hubs of communication points for the UAV itself. In the present application, the radio towers exist to transmit radio broadcasts to civilian listeners. The UAV in the present application does to inspect these towers for the UAV’s own communications security, but to detect a watermark and report back to a remote receiver. In Kim, there is no “radio broadcast” in the audible sense taught in claim 1, and there is no watermark. 
Gentry et al. (U.S. Pat. No. 9,387,928 B1), an Amazon patent, teaches a UAV that can land at a landing pad attached to a variety of objects, such as light poles (see Fig. 1A), and a cell phone tower (see Fig. 8 and col. 9, lines 43-44). Yet these docking stations are for re-charging (see Fig. 2A and col. 4, lines 29-34) or package pick up (see Fig. 3A and col. 9, line 62-63). The disclosure mentions nothing about receiving a radio broadcast and detecting a watermark within the radio broadcast of a radio station. 
Therefore, the prior art of record, alone or in combination, does not teach the UAV according to claim 1. The prior art of record, alone or in combination, also does not teach the embodiments in independent claims 8 and 15, which, as previously mentioned, are substantially similar to claim 1. Therefore claims 8 and 15 are also 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665